PER CURIAM.
Robert C. Welch appeals the summary denial of his motion to correct sentence to reflect additional jail credit, filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm based on Welch’s failure to comply with the pleading requirements of State v. Mancino, 714 So.2d 429 (Fla.1998). Because Welch alleges that the requested jail credit was determined as part of a plea agreement, this affir-mance is without prejudice to Welch’s ability, if any, to raise this issue in a properly pleaded rule 3.800(a) motion or in a timely, properly sworn motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850.
Affirmed.
WHATLEY, A.C.J., and NORTHCUTT and CASANUEVA, JJ., Concur.